Duncan, J.
I concur in the opinion just delivered, that only the lands of the intestate, taken at the valuation, are bound by recognizance, and not the land of securities who join in the recognizance, or give separate recognizances. Without entering into the consideration of the binding effects of recognizances generally, or giving any opinion on them, I decide only on the construction of. our intestate acts, and the general understanding on the subject — the practical uniform exposition of*the laws.
Judgment affirmed.